



Exhibit 10.u




December 27, 2017




Lucy Clark Dougherty




Dear Lucy:


On behalf of Polaris Industries Inc. (“Polaris” or “Company”), I am pleased to
offer you the position of Senior Vice President, General Counsel, Compliance
Officer and Secretary.


I.
Title and reporting relationship

Your title is Senior Vice President, General Counsel, Compliance Officer and
Secretary. You will report to Scott Wine, Chairman & Chief Executive Officer.


II.
Date of Employment

Your employment date will be January 29, 2018. Your employment date will be the
effective date for cash incentives and equity awards as set forth below.


III.
Base Salary

Your annual base salary will be $450,000 paid bi-weekly. Your salary will be
reviewed annually, subject to the approval of the Compensation Committee of the
Board of Directors (the “Compensation Committee”). Your first salary review will
be in January of 2019. Any changes will be effective April 1, 2019.


IV.
Cash Incentive Compensation

You will be a “B1” Level under the terms of our Senior Executive Annual
Incentive Plan. Your payment under the Senior Executive Annual Incentive Plan
will be dependent upon your performance and the performance of the Company. Your
target payout for the Senior Executive Annual Incentive Plan will be 80% of
eligible earnings paid during a year, subject to adjustments by the Compensation
Committee of the Board of Directors.


You will first become eligible for the Senior Executive Annual Incentive Plan
for the 2018 plan year, to be paid in 2019.


V.
Sign-on Bonus

You will receive a $350,000 lump sum bonus to be paid as soon as
administratively feasible following your start date. In the event that you do
not receive your 2017 bonus payment from your current employer, you will receive
an additional lump sum equal in value to that forfeited payment.


In the event of your voluntary termination of employment without Good Reason (as
defined under the severance agreement) within twenty-four (24) months from the
start of your employment, in signing this letter you agree to immediately
reimburse the Company this signing bonus on a prorated basis, determined at the
rate of 1/24th of the signing bonus amount for each uncompleted full month of
employment.


VI.
Long Term Incentive Plan






--------------------------------------------------------------------------------





You will begin participation in the long term incentive program in 2018. The
long term incentive program may consist of any combination of restricted stock
units, stock options, and/or performance-based restricted stock units. Your
total long term incentive (“LTI”) target, the award mix, and any related
performance metrics are determined each year by the Compensation Committee
during the January meeting. For 2018, we guarantee an LTI equity grant valued at
least $1 million on the date of grant.


These awards are subject to all terms and conditions of the award agreements and
the Polaris Industries Inc. 2007 Omnibus Incentive Plan (the “Omnibus Plan”).


VII.
Restricted Stock Units

You will be granted restricted stock units on your start date with value equal
to $3,375,000. The actual number of units granted will be equal to $3,375,000
divided by the final closing stock price of Company common stock on your date of
hire rounded up to the nearest whole number. One-third of the units will vest on
the first anniversary of the grant date, one-third will vest on the second
anniversary of the grant date, and one-third will vest on the third anniversary
of the grant date.


This award is subject to all terms and conditions of the form of Restricted
Stock Unit Award Agreement attached hereto as Exhibit A and the Omnibus Plan.


VIII.
Benefits & Perquisites

You will be eligible to participate in Polaris’ benefit programs generally
offered to all employees. A copy of the 2018 benefits summary guide is attached
hereto as Exhibit B. You will also be eligible to participate and receive
perquisites made available by Polaris to its executives as set forth in Exhibit
C. The benefits and perquisites are subject to change by the Compensation
Committee.


IX.
Relocation

You will be eligible for relocation under the Polaris Executive Relocation
program. The handbook is attached as Exhibit D.


X.
Severance Agreement

When you begin employment with Polaris, Polaris will enter into a Severance
Agreement with you in the Form attached as Exhibit E.


Your employment with Polaris is at will and nothing in this offer letter should
be construed as altering that status.


This offer is contingent on your execution and return of the enclosed
Non-Competition and Non-Solicitation Agreement before your first day of
employment.  On or around your first day of employment, you will also be
required to execute Polaris’ Employee Proprietary Information and Conflict of
Interest Agreement.


Your status as an officer is contingent on approval by the Polaris Board of
Directors. Additionally, all components of this offer are contingent on approval
of the Polaris Compensation Committee. For clarification and the protection of
both you and the Company, this letter, including the exhibits (and any ancillary
agreements based on such agreements), represents the sole agreement between the
parties.







--------------------------------------------------------------------------------





This offer remains contingent upon verification of employment eligibility
pursuant to regulations issued under the Immigration Reform and Control Act of
1986 and satisfactory completion of a drug and alcohol test paid by Polaris. We
will arrange for this test once you have agreed to the terms of this offer.


Lucy, we are very excited to have you join the Polaris team. Please sign and
return a copy of this letter indicating that you accept our offer and confirming
the terms of your employment. If you agree to this offer, which remains in
effect through Friday, December 29, 2017 please sign and return to Jim Williams
at 2100 Highway 55, Medina, MN 55340.


Very truly yours,



--------------------------------------------------------------------------------



/s/Scott Wine
Scott Wine                        
Chairman & CEO            




Accepted and Confirmed:


Date: December 28, 2017


/s/Lucy Clark Dougherty
Lucy Clark Dougherty







